NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0293n.06

                                         Case No. 19-4168

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                       FILED
                                                                                 Jun 21, 2021
                                                      )                      DEBORAH S. HUNT, Clerk
UNITED STATES OF AMERICA,
                                                      )
       Plaintiff-Appellee,                            )
                                                      )      ON APPEAL FROM THE UNITED
v.                                                    )
                                                             STATES DISTRICT COURT FOR
                                                      )
                                                      )      THE NORTHERN DISTRICT OF
CARL PENNY,                                           )      OHIO
       Defendant-Appellant.                           )
                                                      )



       BEFORE: BATCHELDER, KETHLEDGE, and THAPAR, Circuit Judges.

       THAPAR, Circuit Judge. A district court sentenced Carl Penny to 97 months in prison on

a cocaine charge. Penny appealed, and we held that the court had committed procedural error at

sentencing. On remand, the court corrected the error but imposed the same sentence. Penny now

challenges that sentence as vindictive and substantively unreasonable. We affirm.

                                                 I.

       Carl Penny trafficked cocaine and heroin. DEA agents caught him with over $100,000 in

cash in the trunk of his car, along with 19 rounds of ammunition. He pled guilty to conspiracy to

possess cocaine with intent to distribute, and a district judge sentenced him to 97 months in prison.

       We vacated Penny’s original sentence. We explained that Penny was eligible to be

sentenced under a so-called “safety valve” provision that gives judges the discretion to impose a
Case No. 19-4168, United States v. Penny


sentence below the statutory minimum. United States v. Penny, 777 F. App’x 142, 146–47 (6th

Cir. 2019); see also 18 U.S.C. § 3553(f). And that matters even if the judge chooses not to exercise

that discretion, because defendants who qualify for a safety-valve sentence also qualify for a two-

level reduction in the offense level used to calculate their guideline sentencing range. See U.S.S.G.

§ 5C1.2(a). Since the district judge incorrectly determined that Penny did not qualify under the

safety-valve provision, he miscalculated Penny’s offense level. Penny, 777 F. App’x at 147. Thus,

we remanded the case for resentencing.

        On remand, the district judge recalculated the guideline range, this time accounting for the

two-level safety-valve reduction.* But the new sentence was the same: 97 months.

                                                        II.

        Penny argues that his sentence was (1) imposed vindictively, and (2) substantively

unreasonable. We disagree.

        A court may not punish a defendant for a successful appeal by imposing a vindictive

sentence on remand. A rebuttable presumption of vindictiveness can arise when the court increases

the duration of a defendant’s sentence the second time around. See North Carolina v. Pearce,

395 U.S. 711, 725–26 (1969). But if the sentences are the same, there’s no presumption, and the

defendant must offer affirmative proof that the court acted vindictively. See United States v.

Rodgers, 278 F.3d 599, 604 (6th Cir. 2002).

        Penny acknowledges that the district court imposed the “exact same sentence” on remand

as it had before. Appellant Br. at 12. But he says the court should have reduced the sentence to



*
 It appears that the court may have miscalculated the offense level on remand, for reasons unrelated to the safety-
valve reduction. The government noted this issue in its appellate brief. But Penny has not raised it, so we will not
consider it further.

                                                       -2-
Case No. 19-4168, United States v. Penny


reflect the extra safety-valve reduction in his offense level under the guidelines. Thus, in Penny’s

view, the same 97-month prison term “amounts in effect to a greater sentence.” Id. at 15.

          That is not so. While courts do consider the guideline range in imposing a sentence, their

ultimate responsibility is to impose a sentence that is “sufficient, but not greater than necessary”

to achieve the sentencing goals identified by Congress. 18 U.S.C. § 3553(a). Thus, if a judge

concludes that a guideline sentence is either too harsh or too lenient to achieve the statutory

sentencing objectives, he must vary from the guidelines and impose a different sentence. That’s

what happened here. At Penny’s original sentencing hearing, the judge explained that the

§ 3553(a) sentencing factors required him to impose an above-guidelines sentence of 97 months.

On remand, the judge recalculated the guideline range but continued to believe that a 97-month

sentence best achieved the sentencing objectives. The judge’s view of the appropriate sentence

was consistent—and this consistency does not, without more, suggest spite or malice. That is why

we have repeatedly explained that the presumption of vindictiveness does not apply when the “total

resentence term” and the “total original sentence” are the same. Rodgers, 278 F.3d at 604 (citing

cases).

          Since Penny cannot benefit from a presumption of vindictiveness, he must present evidence

that the court acted vindictively on remand. But he has offered none, and we find none in the

record. On the contrary, the district judge offered a thorough explanation for his decision to again

impose an above-guidelines sentence of 97 months. He described the circumstances of Penny’s

crime and explained that the guidelines were “woefully inadequate” to achieve the statutory

sentencing goals described in § 3553(a)(2). R. 209, Pg. ID 1867–70. There is no evidence that

vindictiveness motivated the judge’s conclusion that 97 months was an appropriate sentence.




                                                 -3-
Case No. 19-4168, United States v. Penny


       And that conclusion was not substantively unreasonable. Penny says the court abused its

discretion by (1) failing to explain why Penny should receive the same sentence on remand given

the safety-valve reduction, (2) failing to consider evidence of his rehabilitation in prison, and

(3) giving an unreasonable amount of weight to one factor—the “need for the sentence imposed to

reflect the seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense.” See 18 U.S.C. § 3553(a)(2)(A). The transcript of the sentencing

hearing reflects otherwise.

       First, the judge provided a detailed explanation of why he continued to find a 97-month

sentence appropriate, given the extent of Penny’s involvement in the cocaine and heroin trade.

Second, he did consider “the fact that [Penny] has apparently done well while in custody” but

found that fact to be outweighed by the scale and reach of Penny’s drug trafficking. R. 209, Pg.

ID 1873. Third, he did not give undue weight to one factor. In addition to considering the

seriousness of the offense, the judge explained that two other factors—the need for “adequate

deterrence” and especially the need to “protect the public”—played large roles in his analysis. Id.

at Pg. ID 1869–70, 1873; see also 18 U.S.C. § 3553(a)(2)(B)–(C). And in any event, “[d]istrict

courts may place great weight on one sentencing factor when that weight is warranted.” United

States v. Wright, 991 F.3d 717, 719 (6th Cir. 2021) (cleaned up). Since the judge provided a careful

and thorough analysis of the applicable sentencing factors and arrived at a substantively reasonable

sentence, there was no abuse of discretion.

       We affirm.




                                               -4-